DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 September 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-19, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huston et al. (US 2009/0143831, hereinafter “Huston”) in view of Zabara et al. (USP# 6,721,603; hereinafter “Zabara”).
Regarding claims 1 and 17, Huston teaches a method of treating a patient exhibiting an inflammatory response (e.g. ¶¶ 23), the method comprising positioning a contact surface of a housing in contact with an outer skin surface of the patient (e.g. ¶¶ 46 - further see Col 7, ll 13-29 of USP #5,231,988 incorporated by reference); generating an electric current within the housing and transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near a vagus nerve within the patient (e.g. ¶¶ 16); and wherein the electrical impulse is sufficient to inhibit an inflammatory response in the patient (e.g. ¶¶ 15 – “methods of treating an inflammation in a patient”).
	It is unclear whether Huston discloses positioning the electrodes of a housing in contact with the outer surface of the patient, where the current is transmitted from the electrodes through the outer skin.  Huston does disclose that the vagus nerve can be stimulated in an alternate manner, using a transcutaneous nerve stimulator as described in by Zabara – however it is unclear whether this transcutaneous nerve stimulator requires positioning the electrodes on the skin as claimed.  After a closer look, it appears that the prior art of Zabara specifies applying one or more electrodes of a housing in contact with an outer surface the skin and transmitting the electrical current transcutaneously and non invasively in order to reduce pain in the patient (e.g. Col 2, ll 8-13).  It would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the known technique of transcutaneous electrode stimulation as taught by Zabara, into the device of Huston, as mentioned in the Huston reference itself, in order to improve the device in by avoiding any invasive procedures to treat a patient suffering from inflammation or pain.
Regarding claims 2-3 and 18-19, Huston teaches/discloses the electrical impulse is to inhibit release of a pro-inflammatory cytokine – specifically TNF alpha (e.g. ¶¶ 71-73, etc.).
Regarding claims 13, and 24, Huston further comprises transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient – in the neck region, such that the electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 115).
Regarding claims 9-12, 14-16, and 25-29, Huston indicates an electrical pulse comprising bursts of 2-20 pulses, at 5-100 Hz, with a duration of approximately 200 microseconds, applied 2-5 times a day, with a single dosage between 1-3 minutes (e.g. ¶¶ 15-20).
Claims 4-5 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Zabara, as applied to claim 1 above, further in view of Simon (US 2011/0152967).  Huston fails to expressly disclose the electrical impulse is sufficient to increase an anti-inflammatory competence of a cytokine including a tumor growth factor (TGF) – beta.  In the same field of endeavor, Simon discloses electrical vagal stimulation in order to increase anti-inflammatory competence of cytokines including TGF (e.g. ¶¶ 37).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to improve the device of Huston in the same manner as taught by Simon, by applying stimulation with the purpose of increasing anti-inflammatory competence of a cytokine including TGF, in order to yield the predictable results of providing inflammatory relief through multiple biological pathways.
Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huston in view of Zabara, as applied to claim 1 above, further in view of Tracey et al. (USP# 9,662,490).  Huston fails to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey discloses a device which transfers electrical current through the neck of the patient (e.g. Abstract) and further where sympathetic fibers in a splenic nerve are tied into vagal stimulation to release norepinephrine into a spleen to release acetylcholine, in order to properly attenuate TNF (e.g. Cols 5-6, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar stimulation scheme and parameter as taught by Tracey 2, into the stimulation regimen of Tracey, in order to yield the predictable results of providing effective attenuation or inhibition of TNF in the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792